Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159160(15)(20)(21)(22)(23)(24)(25)(27)(29)(30)(32)(33)(34)                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re HOUSE OF REPRESENTATIVES                                                                       Megan K. Cavanagh,
  REQUEST FOR ADVISORY OPINION                                                                                          Justices
  REGARDING CONSTITUTIONALITY OF
  2018 PA 368 & 369                                                           SC: 159160
  __________________________________________/

         On order of the Chief Justice, the separate motions of the following entities to file
  briefs amicus curiae are GRANTED and their amicus briefs are accepted for filing: (1)
  Small Business for a Better Michigan Coalition; (2) Democrats for Life of Michigan; (3)
  Count MI Vote, d/b/a Voters Not Politicians; (4) Michigan Unitarian Universalist Social
  Justice Network, Michigan Conference‒United Church of Christ, Social Justice Team, and
  State Employee Retirees Association; (5) Michigan One Fair Wage and Michigan Time to
  Care; (6) National Employment Law Project; (7) American Civil Liberties Union of
  Michigan, League of Women Voters of Michigan, and American Association of
  University Women of Michigan; (8) A Better Balance, Mothering Justice, Arab
  Community Center for Economic and Social Services, American Federation of Teachers
  Michigan, Clean Water Action, Detroit Jews for Justice, The Economic Justice Alliance
  of Michigan, Family Values @ Work, Metropolitan Organizing Strategy Enabling
  Strength, Michigan Economic Justice Action Fund, Michigan Liberation, Progress
  Michigan, Sexual Assault Services for Holistic Healing and Awareness Center, Southeast
  Michigan Jobs with Justice, and We The People Michigan; (9) Michigan State AFL-CIO,
  Michigan Building and Construction Trades Council, and Michigan Education
  Association; (10) Legal Momentum, Michigan Coalition to End Domestic and Sexual
  Violence, National Women’s Law Center, National Organization for Women Foundation,
  and Michigan NOW; (11) Governor of the State of Michigan; (12) Sugar Law Center for
  Economic & Social Justice, Michigan Chapter of the National Lawyers Guild, Michigan
  Immigrant Rights Center, Farmworker Legal Services of Michigan, and The Center for
  Community Based Enterprise, and (13) Michigan Association for Justice.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 21, 2019

                                                                               Clerk